DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-5, 7-12, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Number 4,917,938 (hereinafter “Mohan”), and further in view of United States Patent Application Publication No. US 2008/0290214 (hereinafter “Guzman”).Regarding claims 1, 16 and 17 	Mohan teaches a structure comprising a fiber reinforced composite article in which the surface of the article will generate a visible indication thereon upon impact of the surface by another object (abstract).  Mohan teaches the structure (composite structure) comprises a plurality of layers of a first material (composite body having an outer surface) into the shape of the desired composite article, and a thin layer (detection layer) of a second filamentary material being laid up on and bonded to the (outer) surface of the base structure formed by the layers of the first material (Id), which corresponds to the detection layer being connected to the outer surface of the composite body.  	Mohan teaches the second filamentary material for the thin layer (detection layer) comprises a glass fiber reinforced epoxy resin (column 4, lines 46-60 and column 5, lines 8-11), which corresponds to the claimed detection layer having a plurality of glass fibers embedded in a first matrix material. 	Mohan teaches the first material (composite body) comprises a plurality of carbon fibers held in (embedded in) an epoxy matrix (second matrix material) (column 
    PNG
    media_image1.png
    361
    562
    media_image1.png
    Greyscale
 	Mohan and Guzman are analogous inventions in the field of aircraft structural members made from composite materials.  It would have been obvious to one skilled in the art at the time of the invention to modify the shape of the base structure comprising the fiber reinforced composite article of Mohan with the shape of the composite article of Guzman to yield a desired shape of the composite material which is useful as a reinforcing structural member for the stiffening of skin panels for aircrafts. 	It is noted by incorporating the shape of the stringer of Guzman as the desired shape disclosed by Mohan, the thin layer (detection layer) which is applied to the outer surface of the base structure of Mohan yields a structure which meets the claimed feature requiring the thin layer (detection layer) to be connected to the outer surface of the composite body at the distal portion of the web portion of the composite body.Regarding claims 2 and 3 	In addition, it is noted by incorporating the shape of the stringer of Guzman as Regarding claim 4	As previously noted, Mohan teaches the thin layer (detection layer) of the second filamentary material is laid up on and bonded to the (outer) surface of the base structure formed by the layers of the first material (abstract), which suggests the thin layer (detection layer) extends across the entire span of the base structure. 	In the alternative, Mohan teaches the thin/outer layer (detection layer) delaminates and forms a discoloration in the form of a whitened patch or spot in the immediate vicinity of an impact, where the articles so produced can be visually inspected for damage (abstract).  Therefore, it would have been obvious to a person having ordinary skill in the art to cover the entire outer surface of the base structure (composite structure) with the thin/outer layer (detection layer) to permit visual inspection of impact damage in any area of the base structure. 	It is additionally noted the base structure of Mohan is in the shape of the stringer from Guzman.  Guzman illustrates the stringer includes two different legs or flanges which terminate at two different lateral positions (Figure 4).  Therefore, with the thin/outer layer from Mohan covering the entire outer surface of the base structure from the combination of Mohan and Guzman, the thin/outer layer (detection layer) yields an analogous structure when compared to said stringer which meets the limitation requiring Regarding claim 5	In addition, Guzman teaches the shape of the stringer has a smooth and continuous curve throughout its sides to the stringer leg, eliminating the tight radii of curvature which are present in conventional stringers (paragraphs [0011] and [0022]), which corresponds to the shape of the outer surface of the stringer (composite body) subjacent the detection layer having a substantially continuous curvature.Regarding claim 7	In addition, Mohan teaches the resin matrix for both the second filamentary material for the thin/outer layer (detection layer) and the first filamentary material (composite body) include epoxy resin (column 4, lines 23-27 and 55-60).Regarding claim 8	In addition, Mohan teaches the first filamentary material (composite body) of the base structure comprises a plurality of layers 20 which are laid on each other comprising fiber reinforced resin and are subsequently cured (laminate structure comprising a plurality of composite plies) (Figure, abstract, and column 2, lines 18-28).Regarding claims 9-1122 (Figure). 	Given the range of the total thickness and the number of layers of the plies for the thin/outer layer, a range for the thickness of each ply ranges from about 4/3 mils (1.33 mils) and 20/3 mils (6.67 mils), converting to a range of 0.00133 in to 0.00667 in, which overlaps the range in claim 11.Regarding claim 12	In addition, Guzman illustrates the stringer is a hat-shaped stringer (Figures 4-9).
Response to Arguments
Applicant's arguments filed 26 April 2021 have been fully considered but they are not persuasive.  	The applicant argued Mohan teaches the second filamentary layer covers the entire structure and does not have a first edge and a second edge that define a detection zone over a portion of the composite structure.  This argument is not commensurate in scope with the claims.  There is no requirement that the claimed detection layer must extend over only a portion of the claimed composite body.  It is noted that the claim does require “[the] detection layer [is] connected to the outer surface of the composite body at the distal portion of the web portion of the composite body.”  This claim limitation does not require the detection layer to be connected to only the distal portion of the web portion of the composite body, but rather merely requires the detection layer to be connected to said distal portion.  In other words, the claim language has a broader scope which fails to preclude a finding from the prior art where a layer analogous the claimed detection layer may cover the entire underlying base composite body structure. 	It is respectfully noted the alleged deficiencies of Mohan, which the applicant argued were not remedied by Guzman, have been addressed and the claims, as currently written, are believed to be obvious over the prior art as detailed in the current rejection of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074.  The examiner can normally be reached on Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.